
	

113 HR 837 IH: Savings for American Families’ Future Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 837
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Neal (for
			 himself, Mr. Lewis,
			 Mr. Kind, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of the saver’s credit, to make the credit refundable, and to make
		  Federal matching contributions into the retirement savings of the
		  taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Savings for American Families’ Future
			 Act of 2013.
		2.Modification of
			 saver’s credit
			(a)50 percent
			 credit for all taxpayers: expansion of phaseout rangesSubsection
			 (b) of section 25B of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)Applicable
				percentageFor purposes of this section—
						(1)In
				generalExcept as provided in paragraph (2), the applicable
				percentage is 50 percent.
						(2)PhaseoutThe
				percentage under paragraph (1) shall be reduced (but not below zero) by the
				number of percentage points which bears the same ratio to 50 percentage points
				as—
							(A)the excess
				of—
								(i)the taxpayer’s
				adjusted gross income for such taxable year, over
								(ii)the applicable
				dollar amount, bears to
								(B)the phaseout
				range.
							If any
				reduction determined under this paragraph is not a whole percentage point, such
				reduction shall be rounded to the nearest whole percentage point.(3)Applicable
				dollar amount; phaseout range
							(A)Joint
				returnsExcept as provided in subparagraph (B)—
								(i)the applicable
				dollar amount is $65,000, and
								(ii)the phaseout
				range is $20,000.
								(B)Other
				returnsIn the case
				of—
								(i)a head of a household (as defined in
				section 2(b)), the applicable dollar amount and the phaseout range shall be
				3/4 of the amounts applicable under subparagraph (A) (as
				adjusted under paragraph (4)), and
								(ii)any taxpayer who is not filing a joint
				return and who is not a head of a household (as so defined), the applicable
				dollar amount and the phaseout range shall be ½ of the
				amounts applicable under subparagraph (A) (as so adjusted).
								(4)Inflation
				adjustment of applicable dollar amountIn the case of any taxable year beginning
				in a calendar year after 2014, the dollar amount in paragraph (3)(A)(i) shall
				be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$500..
			(b)Credit made
			 refundable; matching contributions
				(1)Credit made
			 refundableThe Internal
			 Revenue Code of 1986 is amended by moving section 25B to subpart C of part IV
			 of subchapter A of chapter 1 of such Code (relating to refundable credits), by
			 inserting section 25B after section 36B, and by redesignating section 25B as
			 section 36C.
				(2)Matching
			 contributionsSection 36C of such Code, as redesignated by
			 paragraph (1), is amended by adding at the end the following:
					
						(g)Matching
				contributions
							(1)In
				generalThe credit allowed to
				an eligible individual under this section for any taxable year shall be twice
				the credit which would (but for this subsection) be allowed if—
								(A)the individual
				consents to the application of paragraph (2), and
								(B)a designation by
				such individual is in effect for such year under paragraph (3).
								(2)Credit paid into
				designated retirement accountAny credit under this section for
				any taxable year shall be paid by the Secretary into the designated retirement
				account of the individual for such year. The amount payable under the preceding
				sentence shall be subject to the reductions under section 6402 in the same
				manner as if such amount were an overpayment. The amount so paid shall be
				treated as refunded to such individual.
							(3)Designated
				retirement accountFor purposes of this subsection, the term
				designated retirement account means any account or plan—
								(A)of a type to which
				qualified retirement savings contributions may be made,
								(B)which is for such
				individual’s benefit, and
								(C)which is
				designated by such individual (in such form and manner as the Secretary may
				provide) on the return of tax for the taxable year.
								(4)Treatment of
				matching contributionsIn the case of an amount paid under
				paragraph (2) into a designated retirement account—
								(A)any dollar
				limitation otherwise applicable to the amount of contributions or deferrals to
				such account shall be increased by the amount so paid,
								(B)the individual’s
				basis in such account shall not be increased by reason of the amount so paid,
				and
								(C)such amount shall
				be treated as an employer contribution for the plan year in which such amount
				is paid for purposes of—
									(i)section 401(k)(3),
				and
									(ii)section
				408(k)(6)(A)(iii).
									(5)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be necessary to address situations under
				which the Secretary is not able to make a payment to a designated retirement
				account of an individual, including a plan of an employer for which the
				individual no longer works and to an account that does not
				exist.
							.
				(3)Conforming
			 amendments
					(A)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36C, after 36B,.
					(B)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25B.
					(C)The table of
			 sections for subpart C of such part is amended by adding at the end the
			 following new item:
						
							
								Sec. 36C. Elective deferrals and IRA
				contributions by certain
				individuals.
							
							.
					(D)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36C,
			 after 36B,.
					(c)Maximum
			 contributionsSubsection (a) of section 36C of such Code, as
			 redesignated by subsection (b), is amended to read as follows:
				
					(a)Allowance of
				credit
						(1)In
				generalIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to the applicable percentage of so much of the qualified
				retirement savings contributions of the eligible individual for the taxable
				year as do not exceed the contribution limit.
						(2)Contribution
				limitFor purposes of
				paragraph (1)—
							(A)In
				generalExcept as otherwise provided in this paragraph, the
				contribution limit is $500 ($1,500 for taxable years beginning after
				2023).
							(B)Annual increases
				to reach $1,500In the case of taxable years beginning in a
				calendar year after 2013 and before 2024, the contribution limit shall be the
				sum of—
								(i)the contribution
				limit for taxable years beginning in the preceding calendar year (as increased
				under this subparagraph), and
								(ii)$100.
								(C)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2023, the $1,500 amount in
				subparagraph (A) shall be increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2022 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
